PER CURIAM.
Appellant seeks review of an order of the trial court finding him in contempt for nonpayment of child support and committing him to the county jail. Upon consideration that the order fails to indicate a specific finding of appellant’s ability to comply with the underlying order of support and his willful refusal to do so, it is
ORDERED that the above-styled appeal is hereby remanded to the Circuit Court for Orange County, Florida, with directions to make a finding of appellant’s ability to pay child support, if supported by the record, or to vacate the order of contempt. See Fair-cloth v. Faircloth, 339 So.2d 650 (Fla.1976).
REMANDED WITH INSTRUCTIONS.
ORFINGER, C. J., and SHARP and CO-WART, JJ., concur.